Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Roosevelt Baccus appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Baccus v. Marchant, No. 8:13-cv-03439-JFA, 2014 WL 1330984 (D.S.C. Apr. 1, 2014). We grant Baccus’s motion for judicial notice of records. We deny all other outstanding motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.